Title: From Thomas Jefferson to J. Phillipe Reibelt, 20 January 1806
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                        
                        Des plans et coupes des Maisons de Paris par Krafft et 
                            Ransonet in fol. la livraison et suiv. en feuilles.
                        Des Annales du Museum des Arts par Landon. No. 14 et suivants du 5me vol. et le suite.
                  
                        Abregé du systeme de Linné par Gilibert 8vo.
                        Des Connaissances des tems, l’An 1804. et suivans
                        Institut du droit de la Nature par Rayneval. 8vo.
                        Lucrece de la Grange.
                        Seneque du meme.
                        De l’edition in 4to. des oiseaux de Buffon avec planches enluminées le 6me. vol. de texte et de planches
                            depuis la planche 646 exclusive.
                        Prony Architecture hydraulique.
                        — Mechanique philosophique.
                        De l’Encyclopedie Méthodique par Pancoucke la 68me. Livraison et suivans
                        L’Histoire des Animaux par Aristote, traduite par Camus, in 8vo. par preference
                        une bonne traduction francaise de l’hist. nat. de Pline.
                        Histoire des Chesnes d’Amerique par Michaux in 8vo. par preference
                        Aeschyli tragoediae quae supersunt recensuit Christ. Godfr. Schwz. Halae. 1784 Supplicantes, Chaephorae et
                            Furiae seulement. en feuilles.
                        Ouvrage de Mounier, ayant pour titre a peu prés Defense de la philosophie contre ses ennemis.
                        le Carte du Golfe de Mexique gravé en Espagne in 1. feuille.
                        
                  Dear Sir
                  
                  Washington Jan. 20. 06.
                        I have at length found a moment to revise the Catalogue you were so kind as to send me in your’s of the 11th.
                            and I reduce my want[s] at present to those above stated, & shall avail myself of the kind offer of mr Guestier to have
                            them brought from Bourdeaux. Accept my friendly salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    